PRATT, J.:
The findings of fact made by the Special Term are fully supported by the evidence. The only testimony in any respect tending to sustain the allegation of fraud in fact was that of one witness, who placed the value of the property at a sum considerably exceeding the $7,000 for which it was sold by the executor. But witnesses far more competent than he clearly showed that the property sold for its full value. It is also shown that the purchase-price was paid to the executor of the plaintiffs’ testator, and was necessarily expended in payment of his debts.
The only ground upon which any argument can be made for plaintiffs is that the sale to Charles Valentine was void in law, in consequence of his having been named in the will as executor. We think the contention is fully answered by the provisions of the Be vised Statutes, and that not having been appointed executor by the letters testamentary he was thereby superseded. Having no power or authority as executor, we do not see that he was incapacitated from becoming a purchaser. Since the Bevised Statutes, the authority of an executor is wholly derived from the probate *430<jourt, and only through its appointment can he be invested with the office or be subject to its disabilities.
It follows that the judgment should be affirmed, with costs.
Barnard, R. J., concurred; Dyxman, J., not sitting.
Judgment affirmed, with costs.